DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The conveyor system of Claim 2…”. Claim 2 is indefinite because it depends upon itself.
Claims 3-9 are rejected under 35 USC 112(b) because of their dependence on Claim 2.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 11,407,137 (“US ‘137”).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to conveyor systems and methods for operating a conveyor system for conveying and stacking food products, the system and methods including, at least 
an inlet for receiving food products in rows,
a lower and an upper conveyor that each receive a first and second portion, respectively, of the food products from the inlet, wherein one of the lower or upper conveyors is a shuttle conveyor that can move transversely to the conveying direction,
a distributor conveyor having incoming conveying tracks that each receive a food product of each product row, wherein each of the incoming tracks can independently vertically swivel between a first swivel position that directs the food products to the lower conveyor and a second swivel position that directs the food products to the upper conveyor,
an output conveyor having outgoing conveyor tracks that receive the food products from the lower and upper conveyor such that the second portion of food products from the upper conveyor are stacked on the first portion of the food products from the lower conveyor, and 
a control unit that commands the movement of the incoming conveying tracks between the first and second swivel positions based on the quantity of incoming conveying tracks, wherein when the quantity of incoming conveying tracks is twice the quantity of the outgoing tracks, the control unit commands a first set of the incoming conveying tracks to the first swivel position and a second set of the incoming conveying tracks to the second swivel position.
The following table shows the claim scope correlation between the claims in the present application and in the  US ‘137 patent:

Claims of US 17/883, 217
Claims of US 11,407,137
1
1 and 5
2
1
3
1
4
1
5
2
6
3
7
4
8
5
9
6
10
7 and 8
11
7
12
9


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art is Mayer et al., US 2016/0272440, which teaches a conveyor system and method for conveying and formatting food products into product stacks that includes: 
an inlet for receiving the food products in product rows arranged parallel to one another and transversely to a conveying direction; 
a lower product conveyor arranged to receive and to convey a first portion of the food products in the conveying direction; 
an upper product conveyor arranged to receive and to convey a second portion of the food products in the conveying direction, wherein the upper product conveyor is arranged above the lower product conveyor; 
a distributor conveyor comprising incoming conveying tracks; 
an output conveyor comprising outgoing conveying tracks arranged to receive the first portion of the food products from the lower product conveyor and the second portion of the food products from the upper product conveyor such that the second portion of the food products are at least at least partially stacked on the first portion of the food products; and 
an outlet arranged downstream of the output conveyor to receive and output the second portion of the food products at least partially stacked on the first portion of the food products as the product stacks.
However, Mayer fails to teach:
a distribution conveyor with incoming conveying tracks that are each configured to independently swivel between a first swivel position in which the food products thereon are directed to the lower product conveyor, and a second swivel position in which the food products thereon are directed to the upper product conveyor; 
at least one of the upper product conveyor and the lower product conveyor is a shuttle conveyor configured to move transversely to the conveying direction;
a control unit coupled to command the incoming conveying tracks of the distributor conveyor between the first swivel position and the second swivel position at least partially based on a collective quantity of incoming conveying tracks relative to a collective quantity of outgoing conveying tracks; and 
the control unit is configured to operate in a first operating mode when the collective quantity of incoming conveying tracks is twice the collective quantity of outgoing conveying tracks, and wherein the control unit, in the first operating mode, is configured to command a first set of the incoming conveying tracks into the first swivel position and to command a second set of the incoming conveying tracks into the second swivel position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652